November 16, 2015



Re: 03-15-00475-CR, Darrell Lofton v. State of Texas



Dear Mr. Kyle:

The reporter’s record in this case was due this past Friday, November 13th. Although this record has
been edited, I need to respectfully request for a 30-day extension of time so I can proofread it, make any
corrections necessary, and get it in its final form suitable for filing with the Court. I’ve had multiple
other deadlines recently as well as some personal matters that have prevented me from filing this
record in a timely manner. I am confident I will be able to file it within the next 30 days.

Sincerely,

Angela Chambers
Official Court Reporter
299th District Court